WALLACE, Circuit Judge.
I dissent from the judgment of the court. I think the statutory provision under which the defendant was indicted is not to be construed as embracing sailors who are bona fide members of a ship’s crew. It is true the section penalizes the landing of “any alien,” and the term, read without reference to the context, or the history of the legislation of which it is a part, or the well-known objects of this legislation, is broad enough to include a sailor. It is also broad enough to include the ambassador of a foreign government to our own, who comes here by vessel to enter upon the duties of his post.
The act of March 3, 1903, is a collocation and revision of several pre-existing laws of Congress, some of which relate to the exclusion from the United States of objectionable immigrants, and others, to the importation of aliens who were under contract ,to perform labor or services. It is entitled “An act to regulate the immigration of aliens into the United States.” In the earlier acts those relating to the exclusion of objectionable immigrants usually employed the term “alien immigrants.” In those relating to the importation of contract laborers the term “foreigners” or “aliens” was used, possibly because such laborers might come either as immigrants — that is, with the purpose of acquiring a permanent residence here — or they might come as temporary sojourners, remaining only to perform the particular engagement which they had entered into; and the term “foreigners” or “aliens” was sufficiently broad to include both classes. In the revision of 1903 the short and comprehensive term “aliens” was used throughout, as well in the provisions particularly relating to immigrants, as in those relating to contract laborers. In codifications and revisions changes of phraseology for the sake of brevity or consistency are frequently *8made, and should not be construed as intended to make a radical change in the previous laws, unless the language plainly contemplates the intention to make such a change. Taylor v. Delancey, 2 King’s Cases, 143, 151; Chancellor Kent, in Goodell v. Jackson, 20 John. (N. Y.) 693, 11 Am. Dec. 351; United States v. Dauphin (C. C.) 20 Fed. 625.
There are two provisions, and only two, in the act of 1903, making it a misdemeanor for the master of a vessel to land aliens. One of these is section 8. This provision originated in section 4 of the act of February 28, 1885, to prohibit the importation of contract laborers, and made it a misdemeanor to knowingly land or permit to be landed “any alien laborer, mechanic or artisan” who previous to his embarkation was under contract. Section 4 was re-enacted in the act of March 3, 1891 (section 6), in somewhat different language, whereby it was made a misdemeanor to bring into or land in the United States “any alien not lawfully entitled to enter.” That act enumerated the aliens who were not entitled to enter as belonging to two classes only, immigrants or contract laborers. Obviously section 8 of the present act is merely a reproduction of the former laws, which apply only to these two classes of aliens. The other provision (section 18), under which theplaintiff in error was indicted, is less comprehensive than section 8. The misdemeanor thereby created consists in permitting to land without due precautions to prevent it, “any such alien from such vessel,” as is mentioned in the previous sections of the act and particularly in section 13. Section 13,provides that all aliens arriving by water shall be listed in convenient groups, and each list be verified by the oath of the master of the vessel that he believes:
“That no one of said aliens is an Jdiot, or insane person, or pauper, or likely to become a public charge, or is suffering from a loathsome or dangerous contagious disease, or is a person who has been convicted of felony or other crime involving turpitude, or a polygamist, or an anarchist, or not under promise, express or implied, to perform labor in the United States, or a prostitute.”
The offense consists in landing or permitting to land any alien “at any place other than that designated by the immigration officers.” Section 16 makes it the duty of the immigration officers to inspect all such aliens as are mentioned in section 13, and empowers them to “order a temporary removal of such aliens for examination at a designated time and place,” and this is the only provision of the act authorizing the designation of any “time or place” by the immigration officers.
Section 18 is a part of section 8 of the act of 1891, which only applied to aliens who are immigrants, but as it uses the term “any aliens,” instead of the term “any alien immigrant,” it should be construed as applicable not only to alien immigrants, but to all aliens of the previously enumerated classes. Even if it were not by its terms applicable only to “such aliens,” those mentioned in the preceding sections, it would be by implication, because it is to be read with all the provisions of the act in pari materia. This is not only a general rule of statutory interpretation, but it is one which is especially applicable to a general code or statutory revision. As to these the rule of construction is that the enactment is intended to form one system of statutory laws contemporaneous in time, and all the sections dealing with the same subf ject-matter are to be construed as one statute. The accepted canons *9of Interpretation of all statutes require every part of the act to he taken into view for the purpose of ascertaining the legislative intent; restrict general expressions whenever necessary to make all the parts harmonize and give an intelligible.effect to each; and limit the application of general terms so as not to lead to injustice or an absurd conclusion. U. S. v. Terra Cotta Vases (C. C.) 18 Fed. 508; Case of Chinese Merchant, 13 Fed. 605; Carlisle v. U. S., 16 Wall. 153, 21 L. Ed. 426.
Section 2 is devoted to a preliminary enumeration of the classes of aliens who “shall be excluded from admission into the United States.” This enumeration is somewhat more in detail than that contemplated by the provisions of section 13, but does not necessarily include any aliens who do not come intending to reside in the United States, and does not mention sailors. There is not a provision in the act which indicates any intention to embrace sailors in the classes of aliens to be excluded, otherwise than by thé mere use of the term “aliens.”, Many of the provisions in which the classes are referred to by this comprehensive term are such as would be absurd, if they were intended to apply to sailors. Section 13 is an illustration, and it can hardly be seriously argued that here Congress intended to require the master of the vessel to give each seaman a ticket to identify himself and his family, and then to require the master to swear that he believes that no one of his sailors is an idiot or a prostitute.
These considerations would suffice to lead to the conclusion that section 18 does not by reasonable construction include sailors under the general term “any aliens”; but they are reinforced because at the time of the enactment it was perfectly well understood that the alien exclusion laws did not apply to sailors. This had been so decided in United States v. Sandrey (C. C.) 48 Fed. 550, and in United States v. Burke (C. C.) 99 Fed. 895.
In the latter of these cases the court said:
“These statutes do not contemplate the exclusion of crews of vessels which lawfully trade in our ports, and they do not, in spirit or in letter, apply to seamen engaged in either calling, whose home is on the sea, who are here to-day and gone to-morrow, who come on a vessel into the United States with no purpose to reside therein, but with the intention when they come of leaving again on that or some other vessel, for the port of shipment or some other foreign port in the course of her trade. To hold that these statutes apply to aliens comprising the bona fide c-rews of vessels engaged in commerce between the United States and foreign countries would lead to great injustice to such vessels, oppression to their crews, and serious injuries to commerce.”
The Attorney General of the United States had formulated an opinion on the subject to the same effect, and had so advised that department of the government charged with the administration of the alien exclusion laws. He said:
• “That, although it was true that Congress had not excepted them (seamen) from the express language of these statutes, in the practical administration of these laws they have always been excepted, and their inclusion in the class of alien immigrants would lead to consequences so destructive to legitimate commerce, that such inclusion could fairly be regarded as beyond the intention of Congress.” 23 Op. Atty. Gen. 521.
In view of the decisions of the federal courts whenever the question had been presented, the opinion of the chief law officer of the govern*10ment, and the construction which had been placed upon the pre-ex-isting legislation by the administrative officers of the government, the circumstances that in the revision no change was made specifically enlarging the class of prohibited aliens so as to include sailors, is significant that Congress had no intention of including them.
The majority opinion adopts a construction of the statute which has not hitherto been supposed possible by the head of the Immigration Bureau. In his last official report, that of 1895, the Commissioner General of Immigration recommends that legislation should be adopted “to check' violations of the immigration laws by professed seamen, and imposing a penalty upon masters for signing other tiran bona fide seamen upon their crew lists.”
The majority opinion, in order to obviate the hardship and inconvenience which would result if alien seamen are included in the statute, attempts to mitigate these consequences by giving a more liberal interpretation to the term “landing” than is permitted by the language of the section. The opinion virtuallly declares that, if seamen are allowed to go ashore under such rules, discipline, and restraint as would tend to bring them back to the ship, they are not “landed,” within the meaning of the section. According to the accepted meaning, the act of landing is “setting on shore; coming on shore.” Giving the language of the section its ordinary meaning, it is none the less an offense to land a sailor that he has been landed under precautions which will insure his return to the ship. If sailors are included in the statute, it seems plain that they cannot be permitted to go ashore by the officers or the owner of a vessel, and any failure to take sufficient precautions in that behalf is a violation of the section. I cannot agree to such a latitudinarian construction of the statute for the purpose of eliminating its objectionable features and fortifying the argument that Congress intended to include sailors.
Congress either intended to include sailors under the general term of aliens, or it did not. The majority opinion is based merely on the employment bjr Congress of the broad term. If Congress by the use of this term intended to include sailors, it intended to include the officers of the ship; and the commanders of nearly all the foreign steamships, as well as the officers of foreign naval vessels upon a visit here, would be included in the term.
I think the conviction of the plaintiff in error proceeded upon a wrong interpretation of the statute, and that it should therefore be reversed.